Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     DETAILED ACTION
               Status of Claims
This action is in reply to the application filed on June 23, 2020.
Claims 1-20 are currently pending and have been examined. 

Information Disclosure Statement
The Information Disclosure Statements filed June 23, 2020 and September 16, 2020 have been considered. Initialed copies of the Form 1449 are enclosed herewith.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”), the claims fall within the statutory categories (namely, a method, device and medium).
Under Step 2A Prong 1 of the 2019 PEG, the claims are analyzed to determine whether the claims recite any judicial exceptions including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes).
The claimed invention is directed to an  abstract idea without significantly more. The claim(s) recite(s) obtaining feature information of a target user; predicting interest similarities between the target user and a user group according to the feature information by using an interest similarity prediction model, the interest similarity prediction model being implemented according to an interest similarity between each pair of users in a sample set of historical records of users based on a hybrid tree-encoded linear model algorithm, the hybrid tree- encoded linear model algorithm being implemented based on a tree model and a linear model; determining, according to the interest similarities, recommended users in the user group having interests similar to those of the target user; and obtaining an interest list of the recommended users, and creating a recommendation list for the target user according to the interest list.
This is an abstract idea directed to Certain Methods of Organizing Human Activity as it manages personal behavior or interactions between people by using information about other users to determine similarities in order to recommend videos to a user.
Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application. The claims as a whole merely describes how to generally “apply” the concept of using information about other users to determine similarities in order to recommend videos to a user. The recitations of a computer device comprising memory and a processor do not integrate the invention into a practical application because the processor and device are recited such that it amounts to no more than mere instructions to apply the exception using generic computer components.  See the specification at [0148].  Accordingly, these additional elements do no integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, therefore, the claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as discussed above, amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The limitations of “obtaining, predicting, determining and creating” are well-known, routine and conventional practices that require no more than a generic computer to perform generic computer functions.  
Dependent claims 2-7, 9-14 and 16-20 do not add “significantly more” to the abstract idea. The dependent claims further recite a method of organizing human activity because they recite limitations defining the model inputs and how they should be treated (claims 2, 5, 6, 9, 12, 13, 16 and 19); mathematical formulas used in training the model (claims 3, 4, 10, 11, 17 and 18) and user characteristics (claims 7, 14, 20). Similar to the independent claims, the dependent claims generally “apply” the concept of using information about other users to determine similarities in order to recommend videos to a user. Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A1/2A2/2B of the 2019 PEG framework at least similar rationale as discussed above regarding claims 1, 8 and 15.
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)).
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014) (See MPEP 2106.05(b)).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 
Claims 1, 2, 5-9, 12-16, 19 and 20 are rejected under 35 U.S.C. 102(a)( 1) as being anticipated by Yang, et al. (“Who Are Like-Minded: Mining User Interest Similarity in Online Social Networks.” Proceedings of the Tenth International AAAI Conference on Web and Social Media (ICWSM 2016)).
Claims 1, 8 and 15: Yang discloses
obtaining feature information of a target user; (page 2: The sets of users and videos are denoted by U and I, respectively. Total number of users is |U|. We use u and v as the indices of users, and m and n as the indices of videos. The gender, age and location of a user u are represented by gu, au and lu. User u’s friend set is Fu and we denote the friendship between user u and v as F(u, v), where F(u, v)=1 if u ∈ Fv and v ∈ Fu. The QQ groups joined by user u is denoted as Gu. Interaction (messaging) between friends on a certain day is represented by md(u, v), where d is the index of the day (if we index the current day as 0, then the past day is -1, and the like). The viewed video set of user u is Iu4, which in fact is the traditional video-based profile of user u.)
predicting interest similarities between the target user and a user group according to the feature information by using an interest similarity prediction model, the interest similarity prediction model being implemented according to an interest similarity between each pair of users in a sample set of historical records of users based on a hybrid tree-encoded linear model algorithm, the hybrid tree- encoded linear model algorithm being implemented based on a tree model and a linear model; (page 1: In this paper, we mine and learn to predict how similar a pair of users’ interests towards videos are, based on demographic, social and interest information of these users. We use the video access patterns of active users as ground truth. We adopt tag-based user profiling to establish this ground truth. We then show the effectiveness of the different features, and their combinations and derivatives, in predicting user interest similarity, based on different machine-learning methods for combining multiple features. We propose a hybrid tree-encoded linear model for combining the features, and show that it out-performs other linear and tree-based models. Our methods can be used to predict user interest similarity when the ground-truth is not available, e.g. for new users, or inactive users whose interests may have changed from old access data, and is useful for video recommendation.)
determining, according to the interest similarities, recommended users in the user group having interests similar to those of the target user; and (page 2: We then generate tag-based user profiles by fusing the user-video consumption data and video-tag relations. Thus, users consuming the same video will be labeled with the same set of tags. Page 3: we find top-K similar users from the candidate neighbors of each target user for recommending N videos by selecting the top-N popular videos among these K neighbors)
obtaining an interest list of the recommended users, and creating a recommendation list for the target user according to the interest list. (page 3: we applied the predicted results to video recommendation which recommends a list of videos matching the user’s video interests.)
Claims 2, 9 and 16:  Yang discloses demographic, social network software usage, network behavioral and historical interest features. (page 1: How well can an online social network (OSN) service use various user profile information, including demographic and social interaction information, to predict user interest similarity for recommendations for related services (such as video service), is the question we study in this paper. Page 2: The gender, age and location of a user u are represented by gu, au and lu. User u’s friend set is Fu and we denote the friendship between user u and v as F(u, v), where F(u, v)=1 if u ∈ Fv and v ∈ Fu. The QQ groups joined by user u is denoted as Gu. Interaction (messaging) between friends on a certain day is represented by md(u, v), where d is the index of the day (if we index the current day as 0, then the past day is -1, and the like). The viewed video set of user u is Iu4, which in fact is the traditional video-based profile of user u).
Claims 5 and 12:  Yang discloses sorting users according to similarity in a descending order and selecting a predefined number of users. (page 3: From our dataset, we randomly selected two thousand active users (as ground truth) on the target day. To restrict the scope of neighbor selection without global searching from millions of users, we randomly drew five thousand candidate neighbors for each target user. For fair and unified comparison, we find top-K similar users from the candidate neighbors of each target user for recommending N videos by selecting the top-N popular videos among these K neighbors. Demographic profile similarity: select K closest neighbors according to the similarity of demographic profiles. • Social friend filtering: select top-K close friends of the target user based on their interaction frequency, i.e., the monthly messaging days. • Past long-term profiling: choose the top-K similar neighbors by comparing the past one month’s video records of the target user and each candidate neighbor. • Random: randomly select K users from the candidate neighbors. • Global popularity: for each target user, always recommend the top-N popular videos among all the five thousand candidate neighbors.)
Claims 6, 7, 13, 14, 19 and 20: Yang discloses the interest list utilizing scoring to sort the list to recommend to user that the user has not viewed.  (page 3: We utilize Fmeasure (Powers 2011) as the accuracy metrics which examines whether videos viewed by target users are ranked at top positions in the recommendation lists. Page 3: if we could find some currently active users who are predicted to be similar to these inactive users, then we can recommend videos based on active users’ interests to get over the cold start problem. Page 1: infer user interest similarity for users without past access data.)  The similarity is weighted: (page 3: our hybrid tree-encoded linear model will learn a weight for each leaf node of the sub-trees and for each original feature.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 4, 10, 11, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Wikipedia (retrieved at: https://web.archive.org/web/20180312061750/https://en.wikipedia.org/wiki/Cosine_similarity).
Claims 3, 10,  and 17: Yang discloses a sample set of viewing records (page 2: Interest data: we used users’ video access data over time); constructing a feature of the sample set (page 2: We use u and v as the indices of users, and m and n as the indices of videos. The gender, age and location of a user u are represented by gu, au and lu. User u’s friend set is Fu and we denote the friendship between user u and v as F(u, v), where F(u, v)=1 if u ∈ Fv and v ∈ Fu. The QQ groups joined by user u is denoted as Gu. Interaction (messaging) between friends on a certain day is represented by md(u, v), where d is the index of the day (if we index the current day as 0, then the past day is -1, and the like). The viewed video set of user u is Iu4, which in fact is the traditional video-based profile of user u) and training the feature using the hybrid tree-encoded linear model algorithm with the feature as an input and the interest similarity between each pair as a prediction target value. (page 3: We conducted extensive empirical studies to explore correlations between various user features and interest similarity, and try to seek key features that influence interest similarity. The detailed empirical results are in (Yang, Zhou, and Chiu 2016). From the empirical studies, we obtained 10 discriminative features belonging to three categories, namely demography (i.e., gender pair, age pair, location pair), social relations (i.e., friendship, ratio of common friends, number of common groups, monthly message count, monthly messaging days) and interest (i.e., past long-term similarity, individuality)… We used seventy percent of the samples for training and the rest as the testing data.)
Yang does not disclose using cosine similarity.
Wikipedia, however, discloses cosine similarity as: 
[AltContent: rect]
    PNG
    media_image1.png
    56
    169
    media_image1.png
    Greyscale
[AltContent: rect][AltContent: rect]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an equation for cosine similarity, as disclosed by Wikipedia in the system disclosed by Yang, for the motivation of providing a method of using a known algorithm for calculating similarity between pairs.
Claims 4, 11 and 18:  Yang discloses using the tree model to obtain a binary feature and training the model by using the feature and the binary feature as input features. (page 1: we apply different machine learning models, including linear models, tree-based models, and a hybrid model developed by ourselves, to study how to best use the available features to infer user interest similarity for users without past access data. Page 2-3: From users who were active on the target day (August 30th, 2015), we randomly selected one million user pairs for each experiment. We used seventy percent of the samples for training and the rest as the testing data. Moreover, ten-fold cross validation was used in model training. For the classification task, we binarized the similarity values with a certain threshold (the mean value of interest similarity) so that we could predict whether two users are similar or not.)

Conclusion
Additional Literature has been referenced on the attached PTO-892 form, and the Examiner suggests the applicant review these documents before submitting any amendments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629